DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-5, 8, 10, 15, and 17-19 are objected to because of the following informalities:
In claim 1, line 4: “subjects” should apparently read --subject's--.
In claim 1, line 5: “data storage” should apparently read --a data storage--.
In claim 1, lines 5-6: “an unique” should apparently read --a unique--.
In claim 1, line 11: “the storage” should apparently read --the data storage--.
In claim 1, line 18: “real-time” should apparently read --the real-time--.
In claim 1, line 19: “the storage” should apparently read --the data storage--.
In claim 1, line 20: “the sound system” should apparently read --the speaker or sound system--.
In claim 2, line 1: “further comprising wherein” should apparently read --wherein--.
In claim 3, line 1: “further comprising wherein” should apparently read --wherein--.
In claim 3, line 2: “the sound system” should apparently read --the speaker or sound system--.
In claim 4, line 2: “orientations” should apparently read --orientation--, “are stored” should apparently read --is stored--, and “are capable” should apparently read --is capable--.
In claim 5, line 2 and again in line 4: “the sound system” should apparently read --the speaker or sound system--.
In claim 8, line 2: “were” should apparently read --was--.
In claim 8, line 3: “of certain” should apparently read --of a certain--.
In claim 10, line 1: “the sound system” should apparently read --the speaker or sound system--.
In claim 15, line 4: “subjects” should apparently read --subject's--.
In claim 15, line 6: “an unique” should apparently read --a unique--.
In claim 15, line 10: “the storage” should apparently read --the data storage--.
In claim 15, line 14: “sensor(s)” should apparently read --sensor--.
In claim 15, line 15: “system(s)” should apparently read --system--.
In claim 15, line 20: “the sound system” should apparently read --the speaker or sound system--.
In claim 17, lines 1-2: “the sound system” should apparently read --the speaker or sound system--.
In claim 18, line 2: “orientations” should apparently read --orientation-- and “are capable” should apparently read --is capable--.
In claim 18, line 3: “unique” should apparently read --a unique--.
In claim 19, line 1 and again in line 4: “the sound system” should apparently read --the speaker or sound system--.
In claim 34, line 4: “a sensor” should apparently read --the sensor--.
In claim 34, line 5: “storage” should apparently read --data storage--.
In claim 34, line 6: “have been” should apparently read --has been-- and “preprogamed” should apparently read --pre-programed--.
In claim 34, line 17: “indication” should apparently read --the indication--, “the display or sound system” should apparently read --the at least one display or at least one sound system--.
In claim 34, line 18: “a subject’s” should apparently read --the subject’s--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the spatial orientation" in line 1 and “the one, two, or three spatial orientations” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations "the direction" and “the body part” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 recites “a part of a subject’s body”, not a body part.
Claim 4 recites the limitation "the memory" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the sensor real-time position" in line 2, “the direction” in line 4, and “the body part” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the sensor real-time position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sensor real-time position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sensor real-time position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the orientation" and “the body part” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the body part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the medical treatment or diagnostic" in line 1-2 and “the real-time supervision” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 14 recites the limitation " the medical treatment or diagnostic" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 and 34 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 15 recites the limitations "the orientation" in line 1, “the one, two, or three spatial orientations” in line 3, “the part of the subjects body” in line 4, and “the real-time spatial orientation” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the memory" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "the sensor real-time position" in line 2, “the direction” in line 5, and “the next sequential orientation” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.
Claims 16-19 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 34 recites the limitations "the position" in line 1 and “the devices” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 34 also recites the limitation “so that it indicates” in line 14.  It is not clear what “it” refers to in this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zets et al. (U.S. No. 10,258,259 B1; hereinafter known as “Zets”), in view of Comeau et al. (U.S. Pub. No. 2017/0112418 A1; hereinafter known as “Comeau”).
Regarding claim 1, Zets discloses a device for monitoring the spatial orientation of a part of a subject’s 15 body (Abstract; Fig. 1) comprising: a sensor 12/13/46 capable of determining the one, two, or three dimensional spatial orientation of the sensor and capable of being removably attached to the part of the subject’s body (col. 10, lines 21-22; col. 10, lines 36-39; col. 11, lines 46-67); data storage capable of storing more than one spatial orientation of the sensor (col. 10, lines 41-47); a processor 20 capable of determining a difference between a real-time spatial orientation of the sensor and a stored orientation of the sensor (col. 9, line 66 – col. 10, line 2; col. 10, lines 41-47; col. 21, lines 25-47; col. 23, lines 43-67; col. 27, lines 46-65); a user interface 30/31 capable of receiving input from a user or programmer comprising a target position that is defined when the spatial orientation of the sensor is to be stored in the storage and when the difference is to be determined by the processor between the real-time spatial orientation of the sensor and the stored orientation of the sensor (col. 10, lines 29-36; col. 10, lines 47-49; col. 11, lines 8-12; col. 22, lines 29-33); a speaker or sound system 47/36 capable of producing sounds to indicate if there is or is not a difference in the real-time spatial orientation of the sensor or the stored orientation of the sensor (col. 10, lines 26-29; col. 15, line 59 – col. 16, line 10; see also cited sections for the processor determining the difference; the auditory feedback can either indicate that the difference is outside of a threshold or that the real-time orientation has hit the target orientation); a display 34 capable of displaying real-time spatial orientation or the target position (col. 10, lines 24-26; col. 13, line 33; col. 14, lines 16-20; col. 16, lines 35-42; col. 21, line 48 – col. 22, line 10); wherein the sensor is capable of electronically or wirelessly coupling to the storage, the processor, the user interface, the sound system, and the display directly or indirectly (col. 10, line 50 – col. 11, line 13).  Zets fails to disclose that the spatial orientation is stored under a unique identifier.  Comeau discloses a similar device (Abstract) wherein spatial orientations are stored under unique identifiers in order to easily differentiate them from each other ([0012]; [0047]; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zets by storing spatial orientations of the sensor under unique identifiers, as taught by Comeau, in order to easily differentiate them from each another.
Regarding claim 2, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the display is capable of displaying an indication if there is or is not a difference in the real-time spatial orientation of the sensor and the target position (col. 16, lines 35-42; col. 21, line 48 – col. 22, line 48).
Regarding claim 3, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the sound system or display is capable of indicating the direction the body part needs to move to be within a certain real-time position of the sensor relative to the target position (col. 16, lines 8-24).
Regarding claim 4, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and further discloses that more than one spatial orientation of the sensor is stored under unique identifiers (Comeau: [0012], [0047], claim 1) and is capable of being stored as sequential orientations to be achieved in a regimen stored in the memory (Zets: col. 22, lines 42-45; col. 23, lines 43-48; col. 28, lines 25-28).
Regarding claim 5, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the sound system or display is capable of indicating that the sensor real-time position is within a certain range of the target position (col. 9, line 66 – col. 10, line 2; col. 10, lines 41-47; col. 21, lines 25-47; col. 23, lines 43-67; col. 27, lines 46-65) and the sound system or display is capable of then, or at the same time, indicating the direction the body part needs to move to be within a certain range of a second target position of the regimen (col. 16, lines 8-24).
Regarding claim 6, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses a timer capable of timing the amount of time the sensor real-time position is within a certain range of the target position (col. 22, lines 3-7; col. 25, lines 39-43; col. 29, lines 52-54; col. 34, line 66 – col. 35, line 2).
Regarding claim 7, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the device is capable of storing data regarding if or when the sensor real-time position was within a range of a certain target position (col. 31, lines 1-9).
Regarding claim 8, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the device is capable of transmitting data regarding if or when the sensor real-time position was within a range of a certain target position (col. 10, line 50 – col. 11, line 13).
Regarding claim 9, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the device is capable of displaying a representation of the orientation of the body part need to place the sensor within a target position (col. 16, lines 35-42; col. 21, line 48 – col. 22, line 48).
Regarding claim 11, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the stored orientation of the sensor under a unique identifier corresponds with a position of the body part that is to be achieved during a medical treatment or diagnostic (col. 6, lines 47-60).
Regarding claim 12, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the medical treatment or diagnostic is to be performed outside of the real-time supervision of a medical care provider (col. 10, lines 47-49; the treatment is capable of being performed without real-time supervision; the patient/user may operate the system themselves).
Regarding claim 13, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the part of the subject’s body is the subject’s head (col. 10, lines 36-39; col. 11, lines 46-67; head-worn inertial sensor).
Regarding claim 14, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the medical treatment or diagnostic is to treat or diagnose vertigo in the subject (col. 1, lines 41-48; col. 3, lines 10-31).
Regarding claim 15, Zets discloses a system for tracking the orientation of a subject’s 15 body part (Abstract; Fig. 1) comprising: a sensor 12/13/46 capable of determining the one, two, or three dimensional spatial orientation of the sensor and capable of being removably attached to the part of the subject’s body (col. 10, lines 21-22; col. 10, lines 36-39; col. 11, lines 46-67); a data storage capable of storing more than one spatial orientation of the sensor (col. 10, lines 41-47); a processor 20 capable of determining a difference between the real-time spatial orientation of the sensor and a stored orientation of the sensor (col. 9, line 66 – col. 10, line 2; col. 10, lines 41-47; col. 21, lines 25-47; col. 23, lines 43-67; col. 27, lines 46-65); a user interface 30/31 capable of receiving input from a user or programmer comprising a target position that is defined when the spatial orientation of the sensor is to be stored in the storage and when the difference is to be determined by the processor between the real-time spatial orientation of the sensor and the stored orientation of the sensor (col. 10, lines 29-36; col. 10, lines 47-49; col. 11, lines 8-12; col. 22, lines 29-33); a speaker or sound system 47/36 capable of producing sounds to indicate if there is or is not a difference in the real-time spatial orientation of the sensor or the stored orientation of the sensor (col. 10, lines 26-29; col. 15, line 59 – col. 16, line 10; see also cited sections for the processor determining the difference; the auditory feedback can either indicate that the difference is outside of a threshold or that the real-time orientation has hit the target orientation); a display 34 (col. 10, lines 24-26; col. 13, line 33; col. 14, lines 16-20; col. 16, lines 35-42; col. 21, line 48 – col. 22, line 10); wherein the sensor is capable of electronically or wirelessly coupling to the data storage, the processor, the user interface, the sound system, and the display directly or indirectly (col. 10, line 50 – col. 11, line 13).  Zets fails to disclose that the spatial orientation is stored under a unique identifier.  Comeau discloses a similar device (Abstract) wherein spatial orientations are stored under unique identifiers in order to easily differentiate them from each other ([0012]; [0047]; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zets by storing spatial orientations of the sensor under unique identifiers, as taught by Comeau, in order to easily differentiate them from each another.
Regarding claim 16, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the display is capable of displaying an indication if there is or is not a difference in the real-time spatial orientation of the sensor and the stored orientation of the sensor under a unique identifier (col. 16, lines 35-42; col. 21, line 48 – col. 22, line 48).
Regarding claim 17, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the sound system or display is capable of indicating the direction the body part needs to move to be within a certain range of the stored orientation of the sensor (col. 16, lines 8-24).
Regarding claim 18, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and further discloses that more than one spatial orientation of the sensor is stored under unique identifiers (Comeau: [0012], [0047], claim 1) and is capable of being stored as sequential orientations to be achieved in a regimen stored in the memory under unique regimen identifier (Zets: col. 22, lines 42-45; col. 23, lines 43-48; col. 28, lines 25-28) under unique regimen identifier (Comeau: [0012], [0047], claim 1).
Regarding claim 19, the combination of Zets and Comeau discloses the invention as claimed, see rejection supra, and Zets further discloses that the sound system or display is capable of indicating that the sensor real-time position is within a certain range of the stored orientation of the sensor stored under a unique identifier within a stored regiment stored under a unique regimen identifier (col. 9, line 66 – col. 10, line 2; col. 10, lines 41-47; col. 21, lines 25-47; col. 23, lines 43-67; col. 27, lines 46-65) and that the sound system or display is capable of then, or at the same time, indicating the direction the body part needs to move to be within a certain range of the next sequential orientation of the sensor stored under a unique identifier in the regimen stored under a unique regimen identifier (col. 16, lines 8-24).
Regarding claim 34, Zets discloses a method for monitoring the position of a subject’s 15 body part relative to at least one pre-programed desired orientation of the subject’s body part by using any one of the devices of claim 1 (Abstract; Fig. 1) comprising: removably attaching a sensor 12/13/46 on the subject’s body part to be monitored (col. 10, lines 21-22; col. 10, lines 36-39; col. 11, lines 46-67); electronically or wirelessly coupling the sensor directly or indirectly to the processor, storage, and user interface (col. 10, line 50 – col. 11, line 13), wherein the storage have been pre-programed to contain at least one orientation of the sensor associated with a desired orientation of the subject’s body part (col. 10, lines 41-47; col. 21, lines 25-47; col. 23, lines 43-67; col. 27, lines 46-65); optionally using the user interface 30/31 to select the pre-programed desired orientation of the sensor associated with a desired orientation of the subject’s body part to be used by the processor in determining the difference between the real-time spatial orientation of the sensor and the pre-programed desired orientation of the sensor (col. 10, lines 29-36; col. 10, lines 47-49; col. 11, lines 8-12; col. 22, lines 29-33); electronically or wirelessly coupling the processor directly or indirectly to at least one display and/or at least one sound system (col. 10, line 50 – col. 11, line 13) so that it indicates if there is or is not a difference in the real-time spatial orientation of the sensor and the pre-programed desired orientation of the sensor, wherein monitoring indication from the display or sound system provides information regarding the position of a subject’s body part relative to the at least one pre-programed desired orientation of the subject’s body part (col. 10, lines 24-29; col. 13, line 33; col. 14, lines 16-20; col. 15, line 59 – col. 16, line 10; col. 16, lines 35-42; col. 21, line 48 – col. 22, line 10; the feedback can either indicate that the difference is outside of a threshold or that the real-time orientation has hit the target orientation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zets and Comeau as applied to claim 1 above, and further in view of Lari et al. (U.S. Pub. No. 2021/0307652 A1; hereinafter known as “Lari”).  The combination of Zets and Comeau discloses the invention as claimed, see rejection supra, but fails to disclose that the sound system is capable of producing voice commands to indicate if there is or is not a difference in the real-time spatial orientation of the sensor and the stored orientation of the sensor.  Lari discloses a similar device (Abstract) wherein a speaker or sound system is capable of producing voice commands to optimize or correct a motion in order to specifically inform the user how to improve their movements ([0038]-[0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zets and Comeau by producing voice commands as the indication from the speaker or sound system, as taught by Lari, in order to specifically inform the user how to improve their movements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791